Citation Nr: 0021056	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1988 to August 1991.  
This appeal arises from a September 1994 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied service connection for a low back disability.  The 
veteran appealed this determination.  In April 1997, the 
Board of Veterans' Appeals (Board) remanded this claim for 
development of the evidence.  The case has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  To assist the veteran in developing the evidence 
pertinent to his claim, the Board and the RO made various 
attempts to contact him at his last reported address in order 
to obtain information and evidence that is absolutely 
necessary to resolve his appeal; he did not respond to any of 
those requests, made more than a year ago.

2.  Due to the veteran's own lack of cooperation, any further 
attempts to develop the record would be futile.


CONCLUSION OF LAW

By not responding to the VA's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claim for service 
connection for a low back disability.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the Board remanded this case in April 1997 
for development of the medical evidence regarding the 
veteran's low back disability.  It was noted that the service 
medical records indicated that the veteran had scoliosis of 
the thoracic-lumbar spine on entrance into active service in 
July 1988.  This disorder was found to be non-disabling at 
that time.  However, his subsequent service medical records 
noted repeated complaints of low back pain; a 5 to 6 year 
history of low back pain following a motor vehicle accident 
and treated by a chiropractor was recorded.  The veteran was 
seen for back complaints following an injury from a fall in 
August 1989.  His separation examination of August 1991 
reported the veteran's history of mechanical low back pain, 
but found no current disability in this regard.  A VA 
examination of August 1994 found slight scoliotic curvature 
of the lumbar spine.  The assessment was a history of an in-
service back injury and biomechanical low back pain with no 
evidence of radiculopathy or restriction of motion.

The rating decision in September 1994 denied service 
connection for a back disorder on the basis that it existed 
before service and was not aggravated therein.  

The Board informed the veteran and his representative that 
this evidence did not provide objective findings on the 
degree, if any, of any pre-existing back disorder or of the 
increased severity in service of such a disability.  Without 
such independent medical evidence, the Board was unable to 
adjudicate the claim for service connection.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The case was remanded 
for development of the veteran's pre-service treatment 
records and a medical examination/opinion on the etiology and 
development of the veteran's current back complaints. 

The veteran had last informed the VA, through his 
representative, of his mailing address in August 1995.  In 
April 1997, the Board's remand was sent to the veteran at his 
last known address.  However, it was returned as 
undeliverable.  In August 1997, the veteran informed the VA, 
again through his representative, of his changed address.  
The April 1997 Board remand was mailed to the new address.  
In addition to the Board remand, the RO issued a letter in 
August 1997 to the veteran at his most recent address of 
record that informed him of the need to submit his pre-
service medical records and that he would soon be scheduled 
for a VA examination.  He was told of the importance in 
cooperating with these requests and of the possible adverse 
outcome if he did not respond.  A VA examination was 
scheduled for September 1999 and the address listed by the VA 
Medical Center's records was the same as provided by the 
veteran in August 1997.  The veteran failed to report for 
this examination.

The RO issued a memorandum to the veteran's accredited 
representative in March 2000.  The representative was 
informed of the notifications that the VA had sent to the 
veteran's last known address and his failure to respond.  It 
was requested that the representative contact the veteran and 
secure his cooperation in the development of his claim.  A VA 
Form 1-646 (Statement of Accredited Representative) was 
received from the representative in April 2000.  The RO was 
informed that the representative had not received any 
communication from the veteran since August 1997 and had 
failed in its recent attempts to contact the veteran.  In a 
brief submitted directly to the Board in June 2000, the 
representative documented the veteran's failure to respond to 
the VA's requests of recent years and informed the Board that 
his whereabouts appeared to be unknown.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).

When evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158(a) (1999).  


III.  Analysis

As described above, the Board remanded this case in April 
1997 for development of the medical evidence regarding the 
veteran's low back disability.  The record indicates that the 
RO attempted to contact the veteran in order to comply with 
the remand instructions, to include obtaining relevant 
records of medical treatment and a VA examination to elicit 
an opinion on etiology.  These requests were sent to the 
veteran's last known address, however, the veteran never 
responded.  In fact, the veteran's representatives 
acknowledged in April and June 2000 that they had also been 
unable to contact the veteran at his last reported address.  
The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board confers on the veteran a right to 
compliance with its instructions.  However, it has also been 
held that the duty to assist under 38 U.S.C.A. § 5107(a) is 
not a one way street and a claimant cannot passively wait in 
those circumstances where he or she may or should have 
information essential to a determination of the case.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Pollard v. Brown, 6 
Vet. App. 11 (1993); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In the Board's remand of April 1997, the veteran was 
informed of the importance of obtaining additional evidence.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's own lack of cooperation has obstructed the VA's 
ability to develop his claim.  Under the circumstances, the 
Board finds that no further remand is warranted to comply 
with its instructions of April 1997.  In addition, no new 
pertinent evidence has been obtained by the RO regarding the 
issue on appeal since its statement of the case completed in 
December 1994.  See 38 C.F.R. § 19.31 (1999).  As no further 
development is possible in this case, the Board finds that 
the duty to assist requirements of 38 U.S.C.A. § 5107(a) 
(West 1991) have been met.

Since the RO's various attempts to obtain the information and 
evidence that is crucial to resolving the veteran's claims 
have been totally unsuccessful, and because he has not 
contacted the VA at any time since August 1997 to explain 
his failure to respond to the RO's requests, or to provide 
the RO and/or his representative with a new address or his 
whereabouts-the Board has no alternative but to dismiss his 
appeal as abandoned.  See 38 C.F.R. § 3.158(a).  By notifying 
him in August 1997, subsequent to the Board's most recent 
remand, of the need for additional information and evidence 
to resolve his appeal, the VA is presumed (in light of the 
"presumption of administrative regularity") to have 
properly discharged its official duty to mail him notice of 
the necessity for this evidence.  See Jones v. West, 12 
Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996).  Furthermore, there is no clear evidence to the 
contrary to rebut this presumption-particularly since there 
is an actual copy on file of the letter from the RO, clearly 
notifying the veteran of this need and the consequences of 
his failure to respond-which, again, was sent to his current 
address of record.  See Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992).  Thus, it was the veteran's responsibility to 
notify the VA of any change in his address, which he still 
has not done, and the VA has to mail notice only to the 
latest address of record in order for this presumption to 
attach.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the veteran's case.  For 
that reason, further evidence was solicited from the veteran.  
More than a year has elapsed with no response from him.  Thus 
his claim must be considered to have been abandoned and his 
appeal is dismissed.


ORDER

The veteran abandoned his claim for service connection for a 
low back disability; his appeal concerning this issue 
therefore is dismissed.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

